— In an action to recover damages, inter alia, for wrongful discharge, plaintiffs appeal from an order of the Supreme Court, Queens County, entered December 19, 1978, which granted the defendants’ motions for, inter alia, summary judgment. Order affirmed, with one bill of $50 costs and disbursements, payable to the defendants appearing separately and filing separate briefs, upon the memorandum decision of Mr. Justice Farlo at Special Term. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.